Buchanan, J.
The defendant being sued on his promissory notes, pleads that the same have been novated by the acceptance, on the part of his creditor, of a new debtor in the place of himself, the original debtor.
We agree with the jury and the court below, that the defendant has failed in making out this defence.
Novation is not presumed : the intention to make it must clearly result from the terms of the agreement, or by a full discharge of the original debt. C. C. 2186.
The delegation, by which the debtor gives to the creditor another debtor, who obliges himself towards such creditor, does not operate a novation, unless the creditor has expressly declared that he intends to discharge his debtor, who has made the delegation. C. 0. 2188.
Judgment affirmed, with costs.